Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. |'14-m\-03227- JA
UNITED STATES OF AMERICA

Vv.

JOHN NATHANIEL FERGUSON,

 

 

Defendant.
/
/
CRIMINAL COVER SHEET
1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? Yes X No
2. Did this matter originate from a matter pending in the Northern Region of the United States

Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? Yes X No
Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY _

By: (Sect S tp

BRIAN G. SATTLER

Special Assistant United States Attorney
Florida Bar No. 124238

99 N.E. 4" Street

Miami, FL 33132

Tel. No. (305) 961-9136

Fax No. 305) 536-4676

E-mail: Brian.Sattler@usdoj.gov
Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 6

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

United States of America )
V. . ) .

JOHN NATHANIEL FERGUSON, CaseNo. [2 (|A-My~ 05227 JQ
)
)
) ~

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 30, 2019 __ in the county of ‘Miami-Dade in the
Southern District of Florida, and elsewhere _, the defendant(s) violated:
Code Section Offense Description

Title 8, United States Code, Section Encouraging and inducing an alien to come to, enter, or reside in the United
1324(a)(1)(A)(iv) States, knowing or in reckless disregard of the fact that such coming to,
entry, or residence ts or will be in violation of law.

This criminal complaint is based on these facts:

See attached affadavit.

#@ Continued on the attached sheet.

 

Yo Complainant’s signgythe
Amru Fudl, Special Agent, HS]

 

Printed name and title

   

Sworn to before me and signed in my presence.

Date: vcr; NF

 

Coe Judge's signature

City and state: Miami, Florida Jonathan Goodman, U.S. Magistrate Judge

 

h Printed name and title
Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Amrou A. Fudl, being duly sworn, depose and state as follows:
INTRODUCTION

1. I am a Special Agent (SA) with Homeland Security Investigations (HSI) and have
been so employed since 2013. I am currently assigned to the Human Smuggling Group in the
HSI Miami Office where I am responsible for conducting investigations regarding violations of
federal laws, particularly those laws found in Titles 8, 18, 19 and 21 of the United States Code.
Prior to this assignment, I was a HSI SA in Laredo, Texas, where I conducted investigations as
the lead case agent relating to drug smuggling/trafficking, weapons violations, border
violence/kidnappings, and human smuggling.

2. This Affidavit is submitted in support of a criminal complaint charging that John
Nathaniel FERGUSON (“FERGUSON”) did knowingly encourage and induce aliens to come
‘to, enter, and reside in the United States, knowing and in reckless disregard of the fact that such
coming to, entry, and residence, is and will be in violation of the law, in violation of Title 8,
United States Code, Section 1324(a)(1)(A)(iv). |

3. ‘The statements contained in this Affidavit are based on my personal knowledge,
as well as information provided to me by other law enforcement officers and law enforcement
support personnel. Because this Affidavit is submitted for the limited purpose of establishing
probable cause for a criminal complaint, it does not include every fact known to me in
connection with this investigation. I have only set forth the facts that I believe are necessary to
establish probable cause.

PROBABLE CAUSE
4. On July 30, 2019, at approximately 3:30 p.m., the United States Coast Guard

(“USCG”) cutter PAUL CLARK (“PAUL CLARK”) encountered the vessel BADA BING in
Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 6

international waters, approximately 25 nautical miles east of Hollywood, Florida. The BADA
BING is registered in the United States and was on a course traveling west from towards
Florida. The PAUL CLARK stopped the vessel to conduct an inspection.
5. USCG law enforcement offers contacted the operator of the BADA BING,
| FERGUSON, via radio. FERGUSON told the USCG law enforcement officers that he was a
Bahamian citizen and had five United States citizens onboard the vessel. FERGUSON further
stated that the group departed Sunny Isles, Florida that morning and was now heading back.

6. USCG law enforcement officers boarded the BADA BING to conduct an
inspection and questioned the five passengers. The USCG law enforcement officers discovered
the names. and citizenships FERGUSON provided earlier differed from the actual names and
citizenships of four of the passengers onboard. Specifically, USCG law enforcement officers
determined that three passengers appeared to be Brazilian nationals and one passenger appeared

\
to be a Jamaican national.

7. All persons aboard the BADA BING were transferred to the PAUL CLARK for
administrative processing before being brought ashore in the Southern District of Florida at the
USCG Base in Miami Beach, Florida. Thereafter, FERGUSON and the passengers were turned
over to United States Border Patrol (USBP) and transported to the USBP Station in Dania
Beach, Florida, for further investigation. USBP officers conducted an immigration inspection
and determined that FERGUSON was a lawful permanent resident of the United States, one
passenger was a United States citizen, and four passengers were undocumented aliens (UDAs)
without authorization to lawfully enter or remain in the United States. |

8. . HSI thereafter took over as the lead investigative agency and subsequently

responded to USBP Station to interview all the subjects. In a post-Miranda “interview,

2
Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 6

FERGUSON stated he picked up the UDAs in Bimini, The Bahamas. HSI agents also
interviewed the UDAs who all admitted to paying a large sum of money to be smuggled into the
United States. Furthermore, all.of the UDAs positively identified FERGUSON from photo
arrays as the individual that was operating the BADA BING.
CONCLUSION
9. Based upon the foregoing, I respectfully submit that there is probable cause to
believe that John Nathaniel FERGUSON did knowingly encourage and induce aliens to come

,

to, enter, and reside in the United States, knowing and in reckless disregard of the fact that such

ve OM

  

coming to, entty, and residence is and will be in violation

in violation of Title 8, United

States Code, Section 1324@)(I(A)Gv).

      
    
 
  

* ceeaesnmms nen tages cetones ents meet Y
x ve mre erent : marl oat *t Zi b,
no * eye oy . a pews. ry Y eat
i rr rn ara Bole lel LAs
3 Pole b
a ac

i
: a tee
son wn eOWA, Fudk
_ Special Agent
Homeland Security Investigations

 

    

Subscribed and sworn to before me
this Ist day of August, 2019.

 

Honorab nathan Goodman
United States Magistrate Judge
Case 1:19-cr-20516-FAM Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: _ |:\4~ M| - 24221- JG

BOND RECOMMENDATION

DEFENDANT: JOHN NATHANIEL FERGUSON

$150,000 10% Bond
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

By: (Secon Seton

SAUSA: Brian G. Sattler -

 

 

 

 

 

 

Last Known Address:
What Facility:
Agent(s): Amrou Fudl
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)
HSI Miami .

(956) 251-3147
